County Officers — Classification — Salary Affirms the result reached in Opinion No. 68-237.  The Attorney General has had under consideration your letter dated July 11, 1968, in which you in effect ask the following questions: 1. Will the county officers whose classifications have changed from Class "B" to Class "A" be entitled to the same salary as the sheriff, or the salary of the county judge beginning January, 1969? 2. Is House Bill 1323, 31st Oklahoma Legislature, Second Session, constitutional? We hereby direct your attention to Attorney General Opinion No. 68-242, a copy of which is enclosed, where the Attorney General held that when 19 O.S.Supp. 1967 Section 180.64[19-180.64] [19-180.64] A, is applicable, county officers whose classification has been changed from Class "B" to Class "A" will be entitled to the minimum salary equal to that of the county judge. We believe this Opinion answers your first question, and we affirm the results reached in that Opinion.  We direct your attention to Attorney General Opinion No. 68-237, a copy of which is enclosed. This opinion considered the constitutionality of 19 Ohio St. 1961 Section 180.63[19-180.63] [19-180.63], and 19 Ohio St. 80.63 [19-80.63](a) (1967) and Section 180.63 (c). We held only portions of the Section 180.63 and House Bill No. 1323 unconstitutional. These sections held unconstitutional are clearly severable from the other sections, and consequently all other sections are constitutional as to the statutes and House Bill No. 1323 not held unconstitutional in Opinion No. 68-237. We believe this opinion answers your second question, and we affirm the result reached in that opinion.  (W. J. Monroe)